Case 9:20-cv-81337-WPD Document 11 Entered on FLSD Docket 09/17/2020 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 9:20-cv-81337-WPD

  ANGELINE JEAN BAPTISTE,

         Plaintiff,

  v.

  GASPETROL ENERGY 3 LLC d/b/a SUNOCO GAS
  STATION, a Florida Limited Liability Company and
  SAMUEL GONZALEZ, an individual

        Defendants.
  ______________________________________/

                        MOTION TO APPROVE SETTLEMENT AND
                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, ANGELINE JEAN BAPTISTE (“Jean Baptiste” or “Plaintiff”), by and through

  her undersigned counsel, in connection with the parties’ settlement in this case, hereby request

  that this Court approve their settlement and dismiss this matter with prejudice and state as

  follows:

         1.      On August 18, 2020, Plaintiff filed her Complaint against Defendants

  GASPETROL ENERGY 3 LLC d/b/a SUNOCO GAS STATION and SAMUEL GONZALEZ

  (“GasPetrol,” “Gonzalez,” and collectively “Defendants”), alleging overtime violations under the

  FLSA. The Parties have now resolved the Plaintiff’s claim in its entirety.

         2.      Plaintiff’s overtime claim arose from her allegations that she worked for

  Defendants as a Cashier and not properly compensated for hours worked over forty in each

  workweek. No official appearance has been made for Defendants but Defendants are represented

  by Troy Nader, Esq., who negotiated the settlement on behalf of Defendants. The Parties

  engaged in good faith settlement negotiations, and to avoid the uncertainty and continued costs



                                                  1
Case 9:20-cv-81337-WPD Document 11 Entered on FLSD Docket 09/17/2020 Page 2 of 7




  of litigation, reached a settlement agreement with no admission of liability. The Parties’

  agreement is memorialized in a Settlement Agreement (“Agreement”), which is attached hereto

  at Exhibit A for the Court’s review and approval and which includes the full breakdown of

  payments to Plaintiff.

         3.         Importantly, with respect to her FLSA claims, Plaintiff is receiving what she now

  acknowledges to be the full amount of the relief she could receive if this matter was to go to trial.

  She is receiving this amount even though her overtime claim was hotly disputed. Significantly,

  Defendants believe that although Plaintiff is not entitled to the overtime benefits conferred in the

  Settlement Agreement, she is receiving significant value to resolve her claims. The parties jointly

  agree that the terms of their settlement are appropriate in light of all of the facts and legal

  standards applicable in this case, and both the cost of protracted litigation and the risk of each

  side winning or losing was taken into account in the parties agreeing upon the resolution

  memorialized in their Settlement Agreement.

         4.         In accordance with Eleventh Circuit precedent, judicial review and approval of an

  FLSA settlement provides final and binding effect. Lynn’s Food Stores, Inc. v. U.S. Dep’t of

  Labor, 679 F.2d 1350 (11th Cir. 1982). As the Eleventh Circuit held in Lynn’s Food,

                     “[t]here are only two ways in which back wage claims arising
                    under the FLSA can be settled or compromised by employees.
                    First, under section 216(c), the Secretary of Labor is authorized to
                    supervise payment to employees of unpaid wages owed to them . .
                    . . The only other route for compromise of FLSA claims is
                    provided in the context of suits brought directly by employees
                    against their employer under section 216(b) to recover back wages
                    for FLSA violations. When employees bring a private action for
                    back wages under the FLSA, and present to the district court a
                    proposed settlement, the district court may enter a stipulated
                    judgment after scrutinizing the settlement for fairness.”

  Id. at 1352-53.



                                                     2
Case 9:20-cv-81337-WPD Document 11 Entered on FLSD Docket 09/17/2020 Page 3 of 7




            5.   Pursuant to Lynn’s Food, the Court’s review of the Parties’ Agreement is to

  determine if it is “a fair and reasonable resolution of a bona fide dispute.” Id. at 1354-55. If the

  settlement reflects a reasonable compromise over issues that are actually in dispute, the Court

  may approve the settlement “in order to promote the policy of encouraging settlement of

  litigation.” Id. at 1354. In determining whether the settlement is fair and reasonable, the Court

  may consider the following factors:

                 (1)     the existence of fraud or collusion behind the settlement:
                 (2)     the complexity, expense, and likely duration of the
                         litigation;
                 (3)     the stage of the proceedings and the amount of discovery
                         completed;
                 (4)     the probability of plaintiff's success on the merits:
                 (5)     the range of possible recovery; and
                 (6)     the opinions of the counsel.

  See, e.g., Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527. 1531 n.6 (11th Cir.

  1994); Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 U.S. Dist. LEXIS 10287

  at *2-3, (M.D. Fla. Jan. 8, 2007). The Court should be mindful of the strong presumption in favor

  of finding a settlement fair. Hamilton, 2007 U.S. Dist. LEXIS at * 2-3.

            6.   At all times material hereto, the Parties have been represented by counsel and

  Plaintiff’s counsel is especially very experienced in the litigation of FLSA claims and the

  settlement amount and the final Settlement Agreement were the subject of arms-length

  negotiations. Furthermore, as discussed above, Plaintiff’s FLSA claim was resolved for what

  Plaintiff now acknowledges is the full amount she could recover if this matter went to trial.

  Plaintiff therefore respectfully submits that the Agreement the parties have entered into is

  consistent with the intent and purpose of the Fair Labor Standards Act and the requirements on

  Lynn’s Food, as all of the relevant criteria support approval of the ultimate settlement in this

  matter.

                                                   3
Case 9:20-cv-81337-WPD Document 11 Entered on FLSD Docket 09/17/2020 Page 4 of 7




          7.      Additionally, there has been no collusion, fraud, or any other inappropriate

  conduct by either Plaintiff or Defendants with respect to the settlement ultimately agreed upon.

  Courts have found no fraud or collusion where both parties were represented by counsel and the

  amount to be paid to the plaintiff seemed fair. See Helms v. Central Fla. Reg. Hosp., 2006 U.S.

  Dist. LEXIS 92994 at *11-12 (M.D. Fla. Dec. 21, 2006). Based on the amount to be paid to

  Plaintiff, as well as the separate amount to be paid to her counsel, the Parties believe it is

  transparent that there was no fraud or collusion. The probability of success on the merits and

  length of future litigation also militate in favor of this settlement. If the Parties continued to

  litigate this matter, they would be forced to engage in costly litigation in order to prove their

  claims and defenses. This settlement, therefore, is a reasonable means for all Parties to minimize

  future risks and litigation costs.

          8.      Further, the attorney’s fees and costs agreed upon to be paid by Defendants under

  the Parties’ settlement were never (and are not) a percentage of any total recovery in this case

  such that there is no correlation between the amount of monetary consideration being paid to

  Plaintiff and the amount of attorneys’ fees and costs being paid by Defendants on Plaintiff’s

  behalf. See 29 U.S.C. §216(b); Kreager v. Solomon & Flanagan, P.A., 775 F. 2d 1541, 1542

  (11th Cir. 1985). Rather, Plaintiff’s attorney’s fees and costs in this case are separate and apart

  from the amounts to be paid to Plaintiff under the Parties’ Agreement, and the amounts being

  paid to Plaintiff under the Parties’ settlement were negotiated based upon the value of all of the

  claims asserted, including the overtime wages claimed by Plaintiff, with Plaintiff’s attorney’s

  fees and costs reviewed and negotiated separately. As the Middle District of Florida explained in

  Bonetti v. Embarq Management Co., 2009 U.S. Dist. LEXIS 68075 at *11-12 (M.D. Fla. Aug. 4,

  2009), where a “plaintiff’s attorneys’ fee was agreed upon separately and without regard to the



                                                  4
Case 9:20-cv-81337-WPD Document 11 Entered on FLSD Docket 09/17/2020 Page 5 of 7




  amount paid to the plaintiff, then unless the settlement does not appear reasonable on its face or

  there is reason to believe that the plaintiff’s recovery was adversely affected by the amount of

  fees paid to her attorney, the Court will approve the settlement without separately considering

  the reasonableness of the fee to be paid to plaintiff's counsel. However, if the Parties can only

  agree as to the amount to be paid to the plaintiff, the Court will continue the practice of

  determining a reasonable fee using the lodestar approach.” 2009 U.S. Dist. LEXIS 68075 at *15-

  16. Here, Defendants have agreed to pay to resolve all of Plaintiff’s claims for attorney’s fees

  and costs incurred in this action, including the filing fee and service of process costs. Defendants

  agree and acknowledge that the sums to be paid by it under the Settlement Agreement for

  Plaintiff’s attorney’s fees and costs are reasonable based upon the circumstances herein, and the

  amounts to be paid by Defendants satisfies any and all amounts Plaintiff owes to her attorney.

          9.     Finally, the parties’ settlement herein, and the Settlement Agreement being

  submitted for review and approval by the Court, includes every term and condition of the parties’

  settlement, such that there are no side deals or other terms outside of those being provided to the

  Court for review.

          10.    Based upon the foregoing, the parties believe the settlement terms are fair,

  reasonable and adequate. Accordingly, Plaintiff respectfully requests that the Court grant this

  Motion for Approval of the Settlement and enter a Final Order of Dismissal with Prejudice in

  this action.

          11.    As a condition for dismissal, the Parties agree to dismissal of this action on the

  condition that the Court retains jurisdiction to enforce the terms of the Settlement Agreement.

  See, Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1280 (11th Cir. 2012).




                                                   5
Case 9:20-cv-81337-WPD Document 11 Entered on FLSD Docket 09/17/2020 Page 6 of 7




         WHEREFORE, Plaintiff respectfully requests the Court issue an Order: (1) approving the

  Parties’ settlement; and (2) dismissing this action with prejudice.

  Dated: September 17, 2020

                                                LAW OFFICES OF CHARLES EISS, P.L.
                                                Attorneys for Plaintiff
                                                7951 SW 6th Street, Suite 112
                                                Plantation, Florida 33324
                                                (954) 914-7890 (Telephone)
                                                (855) 423-5298 (Facsimile)

                                        By:     /s/ Charles Eiss
                                                CHARLES M. EISS, Esq.
                                                Fla. Bar #612073
                                                chuck@icelawfirm.com
                                                TIEXIN YANG, Esq.
                                                Fla. Bar #1010651
                                                tiexin@icelawfirm.com



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 17th day of September, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronically Notices of Electronic Filing.

                                                /s/ Charles Eiss
                                                CHARLES EISS, ESQ.




                                                   6
Case 9:20-cv-81337-WPD Document 11 Entered on FLSD Docket 09/17/2020 Page 7 of 7




                                         SERVICE LIST
                                   United States District Court
                                   Southern District of Florida
                          Jean Baptiste v. GasPetrol Energy 3 LLC et al.
                                 Case No. 9:20-cv-81337-WPD

  Charles M. Eiss, Esq. (612073)                Troy Nader, Esq.
  Email: chuck@icelawfirm.com                   Email: troynaderesq@yahoo.com
  Tiexin Yang, Esq. (1010651)                   LAW OFFICES OF TROY NADER
  Email: tiexin@icelawfirm.com                  14335 SW 120th ST. Suite 103
  Law Offices of Charles Eiss, P.L.             Miami, FL 33186
  7951 SW 6th Street, Suite 112                 Tel: (305) 752-4999
  Plantation, Florida 33324
  Tel: (954) 914-7890                           Counsel for Defendants
  Fax: (855) 423-5298

  Counsel for Plaintiff


  Method of Service: CM/ECF.




                                                7
